Detailed Action 
1. 	This office action is in response to the communicated dated 27 October 2021 concerning application number 16/470,583 effectively filed on 18 June 2019. 

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3. 	The Information Disclosure Statement submitted on 15 December 2021 has been considered by the Examiner.

Status of Claims 
4. 	Claims 1-4, 6, 9-14, and 18 are pending, of which claims 1 and 13 have been amended; claims 5, 7-8, and 15-17 have been canceled, and claims 1-4, 6, 9-14, and 18 are under consideration for patentability. 

Response to Arguments
5. 	Applicant’s arguments dated 27 October 2021, referred to herein as “the Arguments”, have been fully considered and are persuasive. The respective rejections have been withdrawn. 

Allowable Subject Matter
6. 	Claims 1-4, 6, 9-14, and 18 are allowed. 
7. 	The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or suggests the limitation which recites “wherein the one or more data processing algorithms are adapted to identify variations in a plurality of frequency ranges, the plurality of frequency ranges comprising at least two non-overlapping frequency ranges, wherein each frequency range in the plurality of frequency ranges corresponds to a unique type of cardio-respiratory value.” The following description demonstrates how the prior art of record fails to disclose or suggests the recited limitation above. 
	 Gibson (US 2016/0019283 A1) teaches an apparatus for monitoring cardio-respiratory function of a patient ([0042]). The apparatus comprises a sublingual sensor unit (oral device 200 [0042]), a sensor output signal generated from light detection ([0037, 0042]), and a processing unit adapted to receive the sensor output signal ([0046]). 
	LeBoeuf (US 2016/0029898 A1) teaches wherein the sensor output signal comprises a cardio respiratory value or respiration rate (the monitoring device can be a mouthpiece which uses light to detect respiration parameters [0061, 0066, 0093]). 

	Heneghan (US 2010/0204550 A1) teaches wherein the data-processing algorithm is adapted to identify low-frequency variations in the range of 0.08-0.5 Hz ([0055]). 
	Gibson, LeBoeuf, Lin, and Heneghan do not explicitly teach the limitation that recites “wherein the one or more data processing algorithms are adapted to identify variations in a plurality of frequency ranges, the plurality of frequency ranges comprising at least two non-overlapping frequency ranges, wherein each frequency range in the plurality of frequency ranges corresponds to a unique type of cardio-respiratory value.” This limitation is considered novel, as the processor utilizes the detected light from the sensor output signal to identify two non-overlapping frequency ranges corresponding to a unique type of cardio-respiratory value. 
The Examiner has not found any additional prior art that suggests or discloses this specific limitation. Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Statement on Communication via Internet
8. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools. Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet.

Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792